EVERETT, Senior Judge
(dissenting):
I agree with the majority’s conclusion that the evidence in question was not an inadmissible confidential spousal communication. However, I cannot accept its premise that “[tjhere is nothing inherent in the testimony of Ms. Evans that reveals itself as a confidential marital communication.” 45 MJ at 336. See Mil.R.Evid. 504(b), Manual for Courts-Martial, United States (1995 ed.).
I
When trial counsel offered the testimony of Ms. Evans, defense counsel objected to admissibility of the challenged sentence on the ground, inter alia, that it was hearsay— that Ms. Evans would testify as to what Mrs. MeCarfy had told her. Mil.R.Evid. 802. In response, trial counsel asserted that it was not hearsay because the prosecution was not offering it to prove the truth of the matter asserted — that is, that appellant had sexually molested his niece. Mil.R.Evid. 801(c). Rather, in the words of the Court of Criminal Appeals, trial counsel contended that this “testimony supplied evidence of the appellant’s guilty mind, since he must have leaped to the conclusion that Hollie reported his abuse and told that to his wife.” Unpub. op. at 4 (emphasis added). As an aside, as the majority opinion points out, an argument might well be made under this view that Ms. Evans’ testimony might be not only hearsay, but even double or triple hearsay. 45 MJ at 335 n. 2.
Now, in considering the granted issue whether admission of this testimony violated the spousal communication privilege, the majority — in agreement with the Government and with the court below — says no, implicitly, because the testimony does not necessarily represent that Mrs. McCarty learned of the purported allegation from her husband. In other words, the testimony itself does not necessarily indicate that appellant’s wife had learned of the purported report from her husband; that she could have learned of it any number of ways; and that, accordingly, appellant had not carried his burden of asserting the privilege.
The circularity of the Government’s trial and appellate positions, the latter of which has been subscribed to by the Court of Criminal Appeals and now by the majority of this Court, is obvious: How can one escape the spousal communication issue on the basis that there was no showing that the matter was learned by appellant’s wife from her husband, when the only theory relied upon for admission of the testimony over a hearsay objection at trial necessarily was conditioned on appellant having told his wife about the matter?! Either appellant’s wife learned of this from her husband (the necessary factual predicate for trial counsel’s theory of admissibility), or she did not (the basis of the majority’s avoidance of the spousal communication theory).
Nonetheless, I join the majority in rejecting appellant’s claim of spousal privilege. Mil.R.Evid. 504(c)(2)(A) provides that there is no spousal communication privilege “[i]n proceedings in which one spouse is charged with a crime against the person or property of the other spouse or a child of either----” While H was not the offspring of appellant and his wife, the fact is that, as her uncle and *338aunt, they had raised her as their custodial child for over 10 years, since she was 2 years old. I have no doubt that the purpose behind refusing the privilege to one accused of a crime against the couple’s child would apply with equal force where the child was in the custody of the couple and for many years had been raised as their own.
II
In my view, however, appellant’s hearsay claim must be upheld. The relevance of Ms. Evans’ testimony was to establish that Mrs. McCarty had made a statement to her from which it could be inferred that appellant had stated to his wife that he had abused the child. His statement to Mrs. McCarty would not be hearsay under Mil.R.Evid. 801(d). Arguably, his wife’s declaration about the admission appellant made to her was not hearsay, either. See Mil.R.Evid. 801(d)(2). However, Ms. Evans’ repetition of Mrs. McCarty’s declaration clearly was hearsay and no exception applies to justify reception of this hearsay into evidence. Therefore, it should have been excluded as appellant contended at trial. In my view, reception of the evidence was prejudicial error. Art. 59(a), Uniform Code of Military Justice, 10 USC § 859(a).